Citation Nr: 1138387	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-44 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified at a hearing before the Board.  The record was held open for 60 days in order to allow the Veteran time to submit additional evidence.  In June 2011, the Veteran submitted additional evidence in the form of private treatment records.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the Veteran's claim of service connection for hearing loss.  The claim of service connection for peripheral neuropathy is addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran's hearing loss is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The Veteran has hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection hearing loss.  This award represents a complete grant of the benefits sought on appeal for this issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.   

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he was exposed to loud noise and developed hearing loss as a result of weapons fire while participating in combat as a medic during service in the Republic of Vietnam.  Specifically, he states that he was exposed to noise from machine guns, artillery, bombings, rifles, and exploding grenades.  The Veteran recalls that, in June 1969, he was involved in a combat assault operation where multiple enemy grenades exploded in close vicinity while he was treating wounded soldiers.  He maintains that, although his hearing loss has recently become more apparent, he has experienced hearing problems since his military service.  Thus, the Veteran contends that service connection is warranted for hearing loss.

Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's DD-214 and DD-215 show that he was a medical specialist with service in Vietnam.  He was awarded a Silver Star, Purple Heart, and Combat Medical Badge, which are reflective of participation in combat with the enemy.  Additionally, the Veteran submitted a letter from his platoon leader, dated in February 2009.  The letter recalled the combat operation in June 1969 when the Veteran treated wounded soldiers and multiple grenades exploded in the vicinity.  Exposure to loud noise is consistent with the circumstances, conditions, and hardships of the Veteran's service.  Thus, the Board finds that the Veteran was likely exposed to loud noise during his combat military service as he has stated.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's service treatment records do not reference complaints of or a diagnosis of hearing loss.  His March 1971 separation examination was normal.  Shortly thereafter, in June 1971, the Veteran underwent a general VA physical examination in connection with other claims.  In the course of the examination, he reported that he had a hard time hearing at times, particularly in the right ear because it would block up.  Although hearing loss was not diagnosed at that time, an audiogram showed a decibel level as high as 30 at 4000 Hertz.  A complaint of tinnitus was also noted at that time.

A September 2007 treatment record and audiogram from Northeast Ear Nose and Throat contain the earliest medical evidence of a clinical diagnosis of hearing loss.  The Veteran was diagnosed with moderate to severe sensorineural hearing loss.  Although it is unclear whether Maryland CNC Test speech scores were used, the audiometric testing shows that the Veteran had impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  It was noted that the Veteran had a long-standing history of hearing loss, but the history was only characterized as 5 to 10 years.  However, it was also noted that the Veteran had noise exposure that began during the Vietnam War when he was exposed to hand grenades that went off in close proximity to him.

In May 2009, the Veteran underwent VA audiological examination in connection with the claim.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiometric testing revealed that the Veteran does in fact have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

The VA examiner accurately noted the Veteran's in-service combat noise exposure.  The examiner found that the Veteran had a positive history of military noise exposure with acoustic trauma.  The Veteran reported a post-service occupation as a contractor with exposure to noise from various power tools.  As to the origin of the Veteran's hearing loss, the examiner gave the opinion that the most likely etiology of the Veteran's current hearing loss may be attributed to occupational noise exposure and the aging process.  The examiner appeared to rely on the fact that "no deafness" was found during the June 1971 VA examination.  In contrast, the examiner gave the opinion that the Veteran's tinnitus was most likely caused by or a result of military noise exposure.  Notably, the examiner indicated that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.

Although the May 2009 VA examiner appeared to attribute the Veteran's hearing loss, in part, to post-service noise exposure, the examiner's opinion does not rule out a relationship to in-service noise exposure.  The examiner stated that the most likely etiology of the Veteran's current hearing loss may be attributed to occupational noise exposure and the aging process.  The use of the word "may" is indicative of some level of uncertainty.  Moreover, the examiner related the Veteran's tinnitus to in-service noise exposure and indicated that there was some connection between the symptoms of hearing loss and tinnitus.  Thus, the Board does not find the opinion to be dispositive as to the onset of the Veteran's hearing loss.  Furthermore, in February 2009, the Veteran sought treatment from his private treating physician, Dr. Gorson.  It was noted by Dr. Gorson that the Veteran had substantial bilateral hearing loss that is related to auditory trauma from Vietnam.  Therefore, a relationship to military service appears to be a plausible medical theory.

Here, the record shows that it was many years after the Veteran's period of active service before hearing loss was clinically documented.  At his hearing, the Veteran conceded that he had sought treatment for hearing aids only about 5 years earlier.  However, the Veteran testified that he had in fact experienced problems with hearing ever since his time in service and exposure to loud noise from hand grenades.  In that regard, he is competent to report observable symptoms such as difficulty hearing.  His seemingly credible statements are consistent with his combat service and the complaint of difficulty hearing shortly after service.  In view of the Veteran's statements, the complaint of hearing problems in June 1971, the medical opinion evidence relating his tinnitus to military service, the evidence showing his hearing loss and tinnitus may be related, and the non-dispositive nature of the VA examiner's opinion regarding the etiology of the hearing loss, the Board finds that, at the least, reasonable doubt exists as to the questions of onset and origin of the Veteran's hearing loss.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.


REMAND

The Board finds that it is necessary to remand the claim of service connection for peripheral neuropathy to the AOJ for additional development.  

At his hearing, the Veteran testified that he has peripheral neuropathy that began in 2008 or 2009.  He nevertheless contends that service connection may be warranted for the disability.  The Veteran believes his peripheral neuropathy is related to his military service and that there has been a gradual onset over the years.  Additionally, he asserts that peripheral neuropathy may be related to exposure to chemicals during service such as Agent Orange.

A February 2009 record from Dr. Gorson contains an impression of subacute, progressive, symmetric, painful mixed large and small fiber pure or predominantly axonal polyneuropathy limited to the lower extremities.  Dr. Gorson noted that the symptoms began in July 2008.  In subsequent records, Dr. Gorson could not identify the specific cause of the peripheral neuropathy.  He wondered if it was idiopathic in nature, or possibly related to small vessel vascular disease from tobacco use, alcohol use, or inflammatory bowel disease.

The service treatment records do not contain complaints of, treatment for, or a diagnosis of peripheral neuropathy.  However, the service records show that the Veteran sustained shrapnel fragment wounds in June 1969 to, among other areas, the right lateral hip, the lumbar region, the left posterior thigh, and the left lateral thigh.  Additionally, in May 1970 he was involved in a motor vehicle accident whereby he fractured his right patella.  He subsequently underwent right knee surgery in February 2011.

The Board notes that VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with this claim.  Given that there is evidence of a current disability in peripheral neuropathy of the lower extremities, evidence establishing multiple injuries during military service that may have affected the lower extremities, and at least an indication that they may be related, the Board finds that the Veteran should be scheduled for a VA examination in order to address the matter.  The prospective examiner should confirm whether the Veteran has peripheral neuropathy and, if so, provide an opinion as to whether he has peripheral neuropathy attributable to active military service, including the above-described injuries.  The examiner should also comment on whether the disability had post-service onset due to tobacco use, alcohol use, or inflammatory bowel disease.

In regards to Agent Orange exposure, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2011).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

As noted previously, the Veteran served in the Republic of Vietnam.  Thus, he is presumed to have been exposed to herbicide agents such as Agent Orange.  Additionally, acute and subacute peripheral neuropathy is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Nevertheless, a note following the list of diseases states that the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id. at Note 2.  In light of the appearance of the Veteran's peripheral neuropathy many years after his exposure to herbicide agents in Vietnam, his peripheral neuropathy may not be presumed to be service connected under these provisions.

Even so, regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Therefore, on remand, the VA examiner should also provide an opinion as to whether the Veteran has peripheral neuropathy that is attributable to his presumed exposure to herbicide agents during his military service.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination in conjunction with his claim of service connection for peripheral neuropathy.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should identify whether the Veteran has peripheral neuropathy.  If so, based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy that is related to his active military service, particularly the injuries that may have affected the lower extremities described in the section above (shrapnel fragment wound to the right lateral hip, the lumbar region, the left posterior thigh, and the left lateral thigh, as well as the fractured right patella).  Additionally, the opinion should address whether it is as least as likely as not that any peripheral neuropathy is attributable to the Veteran's presumed exposure to herbicide agents during his military service.  The examiner should also indicate whether any such disability is more likely than not of post-service onset, including as a result of tobacco use, alcohol use, or inflammatory bowel disease.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

3.  After undertaking any other development deemed appropriate, re-adjudicate the claim of service connection for peripheral neuropathy.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


